DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “440” has been used to designate both the securing disc and another unclear part in Fig. 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: reference character 460 refers to both a second coupling mechanism and a slip ring in paragraph [90].  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 24-26, 32, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim 24 recites the limitation “in which the action bar is hingedly connected substantially parallel via the base bar via a pair of mutually parallel crossbars” in lines 3-4. This limitation is unclear and appears to be missing structure. It is not apparent what the action bar is connected to, and it is also unclear how the action bar is connected “via” two separate structures. For examination purposes, this limitation will be read as the action bar and base bar are connected by parallel crossbars. 
Claim 32 recites the limitations “said linkage system” in line 1, “the housing” in line 3, “the drive mechanism” in line 3, and “the remotely situated movement centre” in line 8. There is insufficient antecedent basis for these limitations. For examination purposes, claim 32 will be examined as depending from claim 31 rather than claim 29. 
Claim 34 recites the limitations “the housing” in lines 6 and 7 and “the drive mechanism” in line 8. There is insufficient antecedent basis for these limitations. For examination purposes, claim 34 will still be examined as depending from claim 33, but claim 33 will depend from claim 30.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 21-23, 27, 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. (US 2016/0073584 A1), hereinafter Davidson.
Regarding claim 19, Davidson teaches a device (100) for picking fruit, provided with:
an optical detection means (103), configured to detect and spatially locate a piece of fruit to be picked and hanging from a plant (see Fig. 9 block 901); 
a robot arm (102), fitted with a gripper mechanism (101) provided with at least two fingers (Fig. 3 shows three fingers 302); and 
a processing unit ([0020] teaches the device uses open-loop control, which requires some type of processing unit), operatively connected to the optical detection means, the robot arm and the gripper mechanism; 
in which the processing unit is configured such that it actuates the robot arm to make the gripper mechanism move at least partly about the piece of fruit to be picked in an upward movement from below after a piece of fruit to be picked has been located by the optical detection means (Fig. 9 blocks 901 and 902 teaches locating the fruit and actuating the arm toward it, and Fig. 8 shows the arm moves in an upward motion); 
and in which the processing unit is configured such that it actuates the gripper mechanism, when it has been positioned around the piece of fruit to be picked, in order to: 
grasp the piece of fruit to be picked between the at least two fingers (see Fig. 9 block 904); and 


Regarding claim 21, Davidson teaches the gripper mechanism is configured such that the piece of fruit to be picked is rotated about a predetermined desired break point of the stalk of the piece of fruit (Fig. 6A and [0051] teaches rotating about the stem-abscission joint). 
Regarding claim 22, Davidson teaches the gripper mechanism is configured such that breaking off the piece of fruit to be picked at said break point is controlled (Fig. 9 shows the method for controlling the device to break off the fruit).
Regarding claim 23, Davidson teaches during rotation of the piece of fruit to be picked about said axis, the spatial position of said break point does not change (Fig. 6A teaches rotating the fruit with arrow 601 to produce a pendulum motion about the break point).
Regarding claim 27, Davidson teaches the processing unit is configured such that it actuates the robot arm and the gripper mechanism to: 
rotate the piece of fruit after picking about a substantially horizontal axis (Fig. 10 and [0058] teach the gripper is retracted along the same path after fruit is picked, which requires rotation about a horizontal axis); and 
deposit the piece of fruit in a resulting orientation in a receptacle (Fig. 10 block 1008).
Regarding claim 36, Davidson teaches a use of the device according to claim 19 for picking one or more of the following fruit: strawberries; tomatoes; the species Capsicum annuum; the species Cucumis sativus; the genus Rubus; the genus Vaccinium; the genus Ribes ([0043] teaches harvesting tomatoes).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 2016/0073584 A1), hereinafter Davidson.
Regarding claim 20, Davidson teaches the processing unit is configured to rotate the piece of fruit to be picked about said axis at a predetermined angle (see paragraph [0058]).
	Davidson discloses the claimed invention except for rotating the fruit about an angle of at least 70°. It would have been obvious to one of ordinary skill in the art before the effective filing date to rotate the fruit about its axis by the optimal amount, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 2016/0073584 A1), hereinafter Davidson, in view of Yamamoto et al. (JP 2012-148380), hereinafter Yamamoto.
Regarding claim 28, Davidson does not teach a deformable surface that follows the contour of the fruit.
Yamamoto teaches the at least two fingers, on the side facing the fruit to be picked, are provided with an elongate, elastically deformable surface, which surface is configured to assume, upon contact with the piece of fruit to be picked, a concave shape which, viewed in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the deformable surface on the fingers as taught by Yamamoto to the device of Davidson in order to securely grip the fruit without damaging the exterior. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 2016/0073584 A1), hereinafter Davidson, in view of Pitzer (US 2016/0161238 A1).
Regarding claim 29, Davidson teaches the device furthermore provided with an advancing mechanism (106).
Davidson does not explicitly teach the advancing mechanism configured to drive the device along a straight line.
Pitzer teaches an advancing mechanism, configured to drive the device substantially horizontally along a straight line (Figs. 32-34 show body 3210 driving along a straight line).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include driving the device along a straight line as taught by Pitzer to the device of Davidson in order to easily and efficiently harvest multiple plants in a row.

Allowable Subject Matter
Claims 30-31, 33, 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-26, 32, 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salisbury et al. (US 2017/0273241 A1) discloses a fruit picking device that rotates a fruit around its break point. Phan et al. (US 10464217 B1) discloses a fruit picking device with fingers that comprise belts to conform to the shape of the fruit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Alicia Torres/Primary Examiner, Art Unit 3671